 
EXHIBIT 10.2



PROMISSORY NOTE


$800,000.00
October  4, 2016





For value received, the undersigned Rolland Holding Company, LLC ("Maker")
promises to pay to the order of Powin Corporation, a Nevada corporation, the
principal amount of EIGHT HUNDRED THOUSAND AND NO/100 U.S. DOLLARS
($800,000.00), with interest on the unpaid principal balance of this note (the
"Note") at the rate of five percent (5%) per annum from date of this Note until
this Note is paid in full, which said principal and interest shall be due and
payable in ninety-six (96) consecutive monthly installments commencing on
December 4, 2016, and continuing thereafter on the fourth (4th) day of each and
every succeeding month until this Note is paid in full, provided that, if not
sooner paid, the ninety-sixth (96th) and final monthly installment due on this
Note, and the full outstanding balance of principal and interest due hereof
shall be due and payable in full on November 4, 2024.  Notwithstanding anything
herein to the contrary, interest on this Note to accrue for a period of sixty
(60) days following the date of this Note.  Therefore, the first (1st) monthly
installment payment under this Note shall be principal only, and commencing with
the second (2nd) monthly installment and continuing through the ninety-sixth
(96th) monthly installment, each such monthly installment shall include
principal and accrued interest.


The first (1st) monthly installment due on December 4, 2016, shall be principal
only, in the amount of EIGHT THOUSAND THREE HUNDRED THIRTY-THREE AND 33/100 U.S.
DOLLARS ($8,333.33). The following ninety-four (94) consecutive monthly
installments due hereon shall be in the amount of TEN THOUSAND ONE HUNDRED EIGHT
AND 29/100 U.S. DOLLARS ($10,108.29) each, and the ninety-sixth (96th) and final
monthly installment and the full outstanding balance of principal and interest
due on this Note, if not sooner paid, shall be due and payable on November 4,
2024, and shall be in an amount equal to the full outstanding balance of
principal and interest then due on this Note.


This Note may be prepaid, in whole or in part, at any time without penalty or
premium.


Interest and principal hereon are payable at 20550 SW 115th Avenue, Tualatin,
Oregon, 97062, or such other place as the holder of this Note shall designate in
writing.


Any partial prepayment shall be applied and credited to the next monthly
installment payment(s) due under this Note, such that in the event that any
monthly installment payment has been fully credited due to a partial prepayment,
the Maker of this Note may, but shall not be required to, make any further
payment for that month.  In the event that any monthly installment payment has
been partially credited due to a partial prepayment, the Maker of this Note
shall only be required to pay the remaining balance due for that month’s
installment payment.
 
Page 1 of 2 Pages

--------------------------------------------------------------------------------

 
If any one of the installments of principal and/or interest of this Note is not
paid when due, then, upon receipt of written notice from the holder of this
Note, the Maker of this Note shall make payment within fifteen (15) days of
receipt of written notice. Upon failure of the Maker of this Note to make
payment within fifteen (15) days of receipt of written notice, the holder of
this Note shall have the option to put the Maker of this Note in default.


The Maker of this Note, and all others who may become liable for the payment of
all or any part of the indebtedness evidenced by this Note, hereby severally
waive presentment  for payment, demand, demand  for payment,  notice of
nonpayment, protest, notice of protest, notice of dishonor and all pleas of
division and discussion, and agree that the time of payment hereof may be
extended from time to time, with the mutual written consent of the Maker and the
holder of this Note, one or more times, without notice of such extension or
extensions and without previous consent, hereby binding themselves, in solido,
unconditionally and as original promissors, for the payment hereof in principal,
interest and attorney's fees.


In addition to the other rights and remedies provided in this Note, the holder
of this Note may hire or pay someone else to help collect this Note ("Collection
Fees") if Maker is in default, and Maker will also be liable to holder for
payment of these Collection Fees, plus interest.  Collection Fees include,
subject to any limits under applicable law, holder's attorneys' fees, and legal
costs and expenses.  Holder shall have all rights and remedies provided under
applicable law.


The terms of this Note may only be modified by a writing signed by Maker and the
holder of this Note.  This Note has been signed by Maker and delivered to Powin
Corporation.  This Note shall be governed by and construed in accordance with
the laws of the State of Oregon and venue for any dispute arising under this
Note shall be in the state or federal courts of the State of Oregon, located in
Multnomah County, Oregon.  Time is of the essence in performance of this Note.





 
ROLLAND HOLDING COMPANY, L.L.C.
             
BY: /s/
Richard A. Rolland
   
RICHARD A. ROLLAND, its
   
duly authorized Manager


 
Page 2 of 2 Pages


--------------------------------------------------------------------------------